Title: [JM] to [William Allen], 13 January 1835
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                 Jany. 13. —35
                            
                        
                        
                        
                        Below is an authority for transferring my credit on the Books of the S. G. T. Company, to yours.
                        
                            
                                
                            
                        
                    